Title: To Benjamin Franklin from Jean-Pierre Bérenger, 1 March 1778
From: Bérenger, Jean-Pierre
To: Franklin, Benjamin


Bérenger (1737–1807) was a Genevan politician and voluminous writer. Because his family was from Dauphiné he was in the class of natifs, those in Geneva whose civil rights were circumscribed. He became their champion, and was exiled with a group of them in 1770. In 1781 he was allowed to return and subsequently became a figure of importance in the republic. He had clearly been in touch with Franklin before this letter and been encouraged to proceed with his projected history of the United States, but he soon became skeptical about how much help he would get. “M. Franklin peut beaucoup m’aider,” he wrote to a friend in June; “mais je m’aperçois qu’il desirerait plutot une Apologie qu’une Histoire impartiale: il est interessé dans ces débats et il est devenu un homme public, deux raisons pour n’être pas ce que je voudrais.” His skepticism did not prevent his trying once more for assistance, but he got only silence from Franklin and finally, the following November, abandoned his effort.
 
Monsieur,
Lausanne, ce 1 Mars 1778
En vous écrivant, je puis et je crains d’être indiscret: le tems est cher à qui sait le consacrer à ses compatriotes et à la liberté; mais, Monsieur, en offrant de me procurer des secours pour l’Histoire des Etats-Unis, j’ai cru voir que vous consentiez à ce que je m’adressasse à vous, et si c’est une indiscretion de le faire, ne craignez pas que je la pousse trop loin: je saurai respecter vos occupations, parce que les hommes en général en profitent, et je suis aussi un homme.
En jugeant que mon Histoire de Genève peut renfermer des reflexions ou des exemples utiles pour les Americains, vous me la rendez chère. Je ne m’y attendais pas: je ne l’avais faite que pour Geneve: je n’avais eu pour objet que mes Compatriotes, je n’ai pas même pensé à la repandre au dehors, et aucun Journal n’en a parlé. Mais si elle pouvait être de quelque utilité aux Etats-Unis, elle m’en paraitra sanctifiée; ce serait pour moi sa canonisation. Il ne me reste de regret que de la voir si remplie de fautes d’impression, et trop grossie par des détails inutiles. Le sujet etait petit, et les justifie; mais ils seraient déplacés dans une Histoire qui doit presenter un tableau plus vaste, plus interessant, plus frappant, et telle est celle des Etats-Unis. Je veux, s’il est possible, en faire un Ouvrage interessant et utile; je ne regretterai ni le tems qu’elle demandera, ni les frais qu’elle pourra me causer. Je desire elever un monument à la gloire des Americains, et je n’épargnerai pas mes efforts pour le rendre digne d’eux.
Mon plan est de faire une histoire courte et precise de l’établissement des Colonies, jusqu’à la guerre de 1775 où je les considererais ensemble. La description du Pays, l’étendue de chaque Etat, son commerce, ses productions, ses ressources, ses villes, leurs moeurs, leur Legislation tout devra y être peint et examiné. Et dans les causes de la Revolution actuelle, dans la guerre qui a suivie, je desirerais des détails, sur le caractère de ceux qui s’y sont distingués, sur les traits d’humanité, de courage, d’intrepidité des Etats, des Généraux, de chaque soldat. Je desirerais pouvoir considerer et peindre la Revolution actuelle et ses principaux acteurs non seulement par ce qu’on a voulu qu’ils parussent, mais encore par ce qu’ils sont en effet: il serait donc utile d’avoir des memoires secrets s’il en existe, et s’il n’en existe pas, je desirerais avoir les ouvrages publics où il y a le plus de détails, et les détails même de faits les plus minutieux; il en est peu qui doivent entrer dans une Histoire Générale; mais il n’en est point que l’Auteur doive ignorer volontairement.
Il y a deux ans que j’avais formé ce projet. Je cherchais des Materiaux. Mylord Clives m’en offrit; mais il voulait presider à l’ouvrage, et j’aime être libre; j’aimais mieux abandonner mon projet que de l’exécuter à ce prix. Un de mes amis (Mr. Le Sage) m’avait procuré la connaissance de Mr. North Chapelain de Cambridge, et il m’avait deja envoyé 4 petits Volumes que je lui renvoyais quoiqu’ils fussent tres interessans pour l’Amerique. Aujourd’hui je les ai redemandé, mais Mr. North est parti. On a fait demander à Londres les deux Ouvrages que vous avez eu la bonté de m’indiquer. On a ici le Burnaby Travels, qui parait pouvoir m’être de quelque utilité. On publia à Londres l’année précédente un ouvrage qui a pour titre The Nord-American and West Indian Gazetêr, où l’on fait connaître le climat, le sol, les productions, le commerce, la situation passée et presente des colonies et des Isles de cette partie du Globe. Connaissez-vous cet Ouvrage, et le croyez-vous digne d’être consulté? Mr. Le sage vient de m’envoyer un Livre qui a pour titre Observations on the Nature of Civil Liberty the principles of Government and the Justice and Policy of the War with America etc. par Richard Price. Faites-moi la grace de me dire si cet ouvrage est bon. Daignez me guider aussi sur les Cartes qui me sont nécessaires: celles des Etats-Unis qu’on vend chez le Rouge à Paris, faites dit-on d’après les Arpenteurs de ces Provinces, sont-elles les meilleures qu’on puisse acquerir? Ces demandes, Monsieur, me paraissent un peu multipliées, et je me les reprocherais si elles n’étaient nécessaires dans l’exêcution de mon plan.

Je profiterai encore d’un ouvrage Allemand qu’on vient de publier. Il a pour titre: Geographie de l’Amerique par Mr. Schlözer, savant Professeur à Goettingue.
Vous serez étonné Monsieur, que sachant fort peu la langue Anglaise, j’aie desiré entreprendre un tel ouvrage; mais j’ai des amis qui la possedent bien, et qui me traduiront tout ce qui sera necessaire pour remplir mon plan. Je l’apprenais étant à Genève; mais rejetté par elle, vivant dans la solitude pendant près de 8 ans, j’ai oublié ce que j’en avais appris, et l’étude de l’Allemand me l’a fait mieux perdre de vue encore. Ah Monsieur! Si après avoir perdu ma Patrie pour avoir voulu rendre mes Compatriotes plus heureux, qu’il me serait doux d’en meriter une nouvelle dans les Etats Unis en faisant leur Histoire! Y vivre, y mourir en paix serait ma recompense; et je serais heureux.
Parmi mes amis qui savant l’anglais, il en est un qui vient de traduire un morceau du grand ouvrage de M. Smith sur l’Œconomie politique: nous prenons la liberté de vous l’envoyer. Ce Mr. le Sage que j’ai deja nommé deux fois, et qui vous est connu par Milord Mahon, me prie de le rapeller à votre souvenir, de vous dire qu’il vous respecte infiniment, et qu’il est impatient de voir enfin couronner les efforts magnanimes des Americains defenseurs de la Liberté.
Je prens encore la liberté de vous envoyer l’ouvrage ou plutôt la Lettre qui m’a fait priver de ma Patrie, et celle que j’écrivis au premier Magistrat après mon exil: j’ai desiré que vous jugeassiez de mon délit, et de la seule vengeance que j’en aie voulu prendre. Pardon, Monsieur, il y a quelque indiscretion à vous envoyer tout cela; mais il est si flatteur d’être jugé par vous, que bien peu d’hommes resisteraient à cette tentation. On vous envoye le tout avec les Exemplaires de l’Hist. de Genève: et le ballot part pour cette semaine. J’ai sçu que vous aviez la bonté de m’envoyer le bonhomme Richard et je vous en fais mille remercimens: je le connaissais ainsi que vos autres Ouvrages, c’est dire que je mets le plus grand prix au don que vous avez daignez m’en faire. Je suis pour jamais avec la consideration la plus respectueuse, Monsieur, Votre très humble et très obeissant serviteur
Berengerde la Société Typographique
 
Notation: Berenger Lausanne 1 Mars 1778
